1

2

3

4

5

6

7                                      UNITED STATES DISTRICT COURT

8                                 EASTERN DISTRICT OF CALIFORNIA

9
10    FRANK WELLS,                                     Case No. 1:17-cv-01240-DAD-EPG (PC)
11                        Plaintiff,
12           v.                                        ORDER SETTING SETTLEMENT
                                                       CONFERENCE
13    ROSA GONZALES,
14                        Defendant.
15

16          Frank Wells (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

17   this civil rights action. The Court has determined that this case will benefit from a settlement

18   conference. Therefore, this case will be referred to Magistrate Judge Barbara A. McAuliffe to

19   conduct a settlement conference at the United States District Court, 2500 Tulare Street, Fresno,

20   California, 93721, in Courtroom #8 on February 27, 2020, at 9:30 a.m. The Court will issue the

21   necessary transportation order concurrently with this order.

22          In accordance with the above, IT IS HEREBY ORDERED that:

23          1. A settlement conference is set for February 27, 2020, at 9:30 a.m., in Courtroom #8,

24                before Magistrate Judge Barbara A. McAuliffe, at the United States District Court,

25                2500 Tulare Street, Fresno, California, 93721.

26          2. A representative with full and unlimited authority to negotiate and enter into a binding

27

28
                                                        1
1                 settlement shall attend in person.1

2             3. Those in attendance must be prepared to discuss the claims, defenses, and damages at

3                 issue in this case. The failure of any counsel, party or authorized person subject to this

4                 order to appear in person may result in the imposition of sanctions. In addition, the

5                 conference will not proceed and will be reset to another date.

6             4. Each party shall provide a confidential settlement statement to the following email

7                 address: bamorders@caed.uscourts.gov. Plaintiff shall mail his confidential

8                 settlement statement Attn: Magistrate Judge Barbara A. McAuliffe, U.S. District

9                 Court, 2500 Tulare Street, Fresno, California 93721. The envelope shall be marked

10                “Confidential Settlement Statement.” Settlement statements shall arrive no later than

11                February 20, 2020. Parties shall also file a Notice of Submission of Confidential

12                Settlement Conference Statement (see Local Rule 270(d)). Settlement statements

13                should not be filed with the Clerk of the Court nor served on any other party.

14                Settlement statements shall be clearly marked “confidential” with the date and time of

15                the settlement conference indicated prominently thereon.

16            5. The confidential settlement statement shall be no longer than five pages in length,

17                typed or neatly printed, and include the following:

18                a. A brief statement of the facts of the case.

19                b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

20                     which the claims are founded; a forthright evaluation of the parties’ likelihood of

21
              1
                While the exercise of its authority is subject to abuse of discretion review, “the district court has the
22   authority to order parties, including the federal government, to participate in mandatory settlement conferences… .”
     United States v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th
23   Cir. 2012) (“the district court has broad authority to compel participation in mandatory settlement conference[s].”).
     The term “full authority to settle” means that the individuals attending the mediation conference must be authorized
24   to fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
     Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
25
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
     Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
26   2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
27   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
28
                                                                 2
1                  prevailing on the claims and defenses; and a description of the major issues in

2                  dispute.

3               c. An estimate of the cost and time to be expended for further discovery, pretrial, and

4                  trial.

5               d. The party’s position on settlement, including present demands and offers and a

6                  history of past settlement discussions, offers, and demands.

7               e. A brief statement of the party’s expectations and goals for the settlement

8                  conference, including how much a party is willing to accept and/or willing to pay.

9               f. If the parties intend to discuss the joint settlement of any other actions or claims

10                 not in this suit, a brief description of each action or claim as set forth above,

11                 including case number(s) if applicable.

12
     IT IS SO ORDERED.
13

14     Dated:     February 11, 2020                            /s/
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       3
